Vista la moción que antecede para que desestimemos la pre-sente apelación, la certificación acompañada a la misma y la oposición por parte de los apelantes, y apareciendo que el escrito de apelación fué radicado fuera de tiempo en la se-cretaría de la corte de distrito, no siendo de aplicación el artículo 322 del Código de Enjuiciamiento Civil citado por los apelantes y sí el artículo 295 de dicho código, según fué enmendado por la sección 2 de una ley aprobada el 9 de marzo de 1911, sección 5339 de la compilación de dicho año, se declara con lugar la moción y en su consecuencia se deses-*998tima la apelación interpuesta contra la sentencia dictada por la Corte de Distrito de Guayama en enero 16, 1929, en el caso de epígrafe.